UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6134


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON BRIGHTMAN,

                   Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:03-cr-00627-SB-2; 2:15-cv-00532-SB)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Brightman, Appellant Pro Se.       Nathan S.         Williams,
Assistant United States Attorney, Charleston, South        Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damon Brightman seeks to appeal the district court’s order

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2012) motion and denying it on that basis.                   As we

recently held, a certificate of appealability is not required in

order   for    us   to   address     the    district   court’s      jurisdictional

categorization      of    a   “Rule    60(b)     motion   as   an    unauthorized

successive habeas petition.”               United States v. McRae, 793 F.3d

392, 400 (4th Cir. 2015).              Our review of the record confirms

that    Brightman        sought     successive       § 2255    relief,    without

authorization from this court, and we therefore hold that the

district court properly concluded that it lacked jurisdiction to

consider      the   subject       motion.       28   U.S.C.    §§ 2244(b)(3)(A),

2255(h) (2012).      Thus, we affirm the district court’s order.

       Additionally, we construe Brightman’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.       United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).          In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

       (1) newly discovered evidence that . . . would be
       sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or




                                            2
     (2) a    new   rule   of   constitutional   law, made
     retroactive to cases on collateral review by the
     Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h).     Brightman’s claims do not satisfy either

of these criteria.     Therefore, we deny authorization to file a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3